Name: Commission Regulation (EEC) No 1828/88 of 28 June 1988 introducing a countervailing charge on fresh lemons originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/40 Official Journal of the European Communities 29. 6. 88 COMMISSION REGULATION (EEC) No 1828/88 of 28 June 1988 introducing a countervailing charge on fresh lemons originating in Argentina THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subpargraph of Article 27 (2) thereof, Regulation (EEC) No 38 1 1 /85 (^ the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas for fresh lemons originating in Argentina the entry prices calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least 0,6 ECU below the reference prices ; whereas a countervailing charge should therefore be introduced for these lemons ; # Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 1636/87 0,,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least 0,6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0,6 ECU below the reference price ; HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 1386/88 of 20 May 1988 fixing for the 1988/89 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I at 54,59 ECU per 100 kilo ­ grams net for the month of June 1988 ; Article 1 ( A countervailing charge of 4,53 ECU per 100 kilograms net is applied to fresh lemons (CN code 0805 30 10) originating in Argentina. Whereas the entry price , for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the * exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24(2) of Regulation (EEC) No 1035/72 ; Article 2 This Regulation shall enter into force on 30 June 1988 . Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 5 July 1988 . Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by (  ) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 107, 28 . 4. 1988, p. 1 . 0 OJ No L 128 , 21 . 5. 1988, p. 21 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368 , 31 . 12. 1985, p. 1 . ( «) OJ No L 164, 24. 6 . 1985, p . 1 . o OJ No L 153, 13 . 6. 1987, p. 1 . 29 . 6. 88 Official Journal of the European Communities No L 162/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1988 . v For the Commission Frans ANDRIESSEN Vice-President